Citation Nr: 1445915	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1978. 

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2009 rating decision in which the Regional Office in Nashville, Tennessee (RO), via brokered work from the Regional Office in Petersburg, Florida, denied entitlement to TDIU.  

In March 2011, a hearing was held before the undersigned Veterans Law Judge making this decision; a transcript of the hearing is of record.

In April 2013 the Board remanded the case for further development.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities in the following percentages: degenerative arthritis of the lumbar spine, 40 percent; residuals of torn ligament of the left knee, 10 percent; residuals of compression fracture of the thoracic spine at T12, 10 percent; traumatic arthritis due to right hip injury, 10 percent; residuals of meniscectomy of the right knee, 10 percent; bilateral hearing loss, 0 percent; and a mood disorder, 30 percent.  The schedular combined rating is 70 percent.

2.  The service-connected disabilities do not prevent the Veteran from securing or following a substantially gainful employment.





CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: any information and medical or lay evidence that is necessary to substantiate the claim, what portion of the information and evidence VA will obtain, and what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 


A letter in September 2008 satisfied the duty to notify provisions.  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the requirements to establish TDIU.  The claim was subsequently readjudicated in a January 2014 supplemental statement of the case.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records, and private medical records.  Records from the Social Security Administration (SSA) have also been obtained.

The Veteran was afforded VA examinations addressing the TDIU claim in April 2013 and December 2013.  As the reports of the VA examinations were based on consideration of the pertinent medical history and objective examination and described the disabilities in sufficient detail so that the Board decision on rating is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The Board's remand requested that the Veteran's VA Vocational Rehabilitation records be obtained.  In November 2013, the RO made a formal finding on the unavailability of such records.  The Veteran has indicated that he has no such records.  The remand also requested that information be obtained regarding a work injury suffered by the Veteran; records obtained from SSA and a statement from the Veteran showed that such injury referred to his nonservice connected left shoulder disability and not to any service connected disability.  Accordingly, the Board finds that such records would not be relevant to the current appeal as entitlement to a TDIU is based upon impairment from service-connected disability only and does not take into account nonservice-connected disability.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

TDIU

The Veteran has claimed that his service-connected disabilities, particularly those related to his spine, knees, and hip, prevent him from obtaining employment.  In his May 2009 NOD, the Veteran stated that these service-connected conditions have caused him excruciating pain and ultimately led to his decision to cease work as a printing press mechanic in August 2008.  Since that time, the Veteran related that his service-connected conditions have gotten to the point where he is in constant pain, making it difficult for him to function daily and requiring taking pain medication several times a day with little to no relief and significant side effects. 

The record shows that the Veteran worked as a printing pressman for many years.  His education level is two years of college.

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for the following disabilities in the following percentages: degenerative arthritis of the lumbar spine, 40 percent; residuals of torn ligament of the left knee, 10 percent; residuals of compression fracture of the thoracic spine at T12, 10 percent; traumatic arthritis due to right hip injury, 10 percent; residuals of meniscectomy of the right knee, 10 percent; bilateral hearing loss, 0 percent; and a mood disorder, 30 percent.  The Veteran's schedular combined rating is 70 percent and he has at least one disability that is 40 percent disabling.  As such, he meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a) (2013).  The remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).

At his March 2011 Board hearing, the Veteran indicated that he cannot take enough medicine to deal with the pain in a work environment because such medicine makes him ineffective in carrying out occupational tasks. 

The Veteran's employer submitted a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, in October 2008 in which it indicated that the Veteran's last day of employment was August 4, 2008 and that the Veteran is no longer employed due to medical reasons.  An attached document from S.R. further indicated that the Veteran was awaiting a settlement for a work-related injury, but provided no further detail as to the nature of the injury.  In a statement dated in February 2014 the Veteran reported that the workplace injury occurred in 2007 and involved his nonservice-connected left shoulder.  He reported that he underwent two surgeries on the left shoulder, after which he was cleared to work with no restrictions.  Private orthopedic treatment records dated in July 2008 confirm this.

SSA records show that the Veteran filed a disability claim in March 2008.  The Veteran reported that he became unable to work in February 2007 due to "torn rotator cuff, left shoulder, high bp, cholesterol, arthritis."  He reported that he could not do his job "hanging plates, loading paper on the machines, printing press operator, can't lift, arms up and down like I should, can't lift raise arm above head."  A July 2008 SSA determination found the Veteran disabled from March 2007 due to "status post shoulder surgeries x2."

A VA general medical examination was conducted in November 2008.  After reviewing the claim file, taking subjective history from the Veteran, and performing objective testing, the examiner offered opinions with regard to the Veteran's employability due to his disabilities.  For the spine, the examiner noted that the Veteran suffered low back pain due to the disability and that this had no effect on feeding, mild effects on bathing, dressing, toileting, grooming, and driving, moderate effects on chores, shopping, and traveling, severe effect on recreation, and prevents exercise and sports.  The examiner stated that there were no structural limitations in terms of back pain with respect to the Veteran's ability to work.  Rather, the Veteran's function would be limited with respect to sedentary and physical employment by pain. 

For the bilateral knee conditions, the examiner noted no effects on feeding, bathing, dressing, and grooming, mild effect on toileting, moderate effects on chores, shopping, traveling, and driving, severe effect on recreation, and prevents exercise and sports.  The examiner stated that the Veteran's knees limit his ability to work in an active work place because he would have to work in a lot of pain, which is difficult.  

For the right hip condition, the examiner noted no effects on feeding, bathing, dressing, and grooming, mild effect on toileting, moderate effects on chores, shopping, traveling, and driving, severe effect on recreation, and prevents exercise and sports.  The examiner stated that the Veteran's right hip limits his ability to work in an active work place because he would have to work in a lot of pain, which is difficult. 

The Veteran was provided with an additional VA examination for his spine in January 2010.  The examiner noted that the Veteran suffered low back pain and that this had no effect on feeding, mild effects on bathing, traveling, toileting, grooming, and driving, moderate effects on dressing, chores, shopping, and traveling, severe effect on recreation, and prevents exercise and sports.  Although it was noted that the Veteran indicated that he had not worked since August 2008 due to back pain, the examiner did not provide any opinion regarding the Veteran's employability.

A VA examination was conducted in April 2013.  After review of the claim file and examination of the Veteran, the examiner noted that the Veteran's back condition impacts on his ability to work because he complained of chronic pain.  However, the examiner also noted that there was "certainly discordance between the subjective complaints and objective findings, such as MRI."  The examiner stated that the Veteran's hip and knee disabilities did not impact his ability to work.  In conclusion, the examiner stated that "there are significant complaints of musculoskeletal problems.  X-ray evidence shows significantly less disease than would be expected from the history.  As far as employability is concerned, I think he could readily do such things as a printer.  I think the major problem concerning employability is psychiatric."

A VA psychiatric examination was conducted in December 2013.  The examiner diagnosed mood disorder due to general medical condition; depressive disorder.  The examiner stated that the Veteran was not unemployable due to his mood disorder.  "He denied problems with his memory and concentration.  He indicated that he takes care of his wife on a daily basis.  He denied that his depression leads to him staying in bed or not having motivation to complete tasks.  He described being able to interact with other people, although he would rather stay to himself."  The examiner stated that the "Veteran reported that he feels he is unable to work due to physical reasons, not psychiatric reasons.  He explained that the pain from his arthritis prohibits him from working.  'It has nothing to do with my psychological problems.  I cannot work because I cannot bend over and go up and down stairs.'"

In summary, the medical evidence of record weighs against the Veteran's claims as none of the medical examiners concluded that the Veteran was at least as likely as not precluded from securing and following substantially gainful employment because of his service-connected spine, hip and knee disabilities.  The 2013 VA examiner also noted that the Veteran's subjective complaints regarding the severity of his pain from the service-connected disabilities were not supported by the clinical evidence of record such as x-ray and magnetic resonance imaging.  

In a written statement dated in February 2014, the Veteran reported that his service connected disabilities cause him severe, constant pain and greatly restrict his ability to bend, stoop, climb, lift, and do any type of manual labor.  He noted that the types of printing presses he had worked on for many years are "huge, and required heavy lifting, bending, and repeatedly climbing up and down stairs to load the printing plates."  He stated that he had to heavily medicate himself due to pain, which resulted in his walking around like a "zombie" and unable to function properly.  The Veteran reported that he was unqualified for any other position at the printing company.

The Board has considered the Veteran's lay statements that he is prevented from securing and following substantially gainful employment because of the pain caused by his service-connected disabilities.  The Veteran is competent to describe his symptoms, but the Board finds the Veteran is not credible in reporting that his service-connected disabilities preclude all forms of substantially gainful employment.  

The Veteran reported to SSA in his 2008 application for disability benefits that his "illnesses, injuries, or conditions" that limited his ability to work were:  torn rotator cuff, left shoulder; high blood pressure; cholesterol; and arthritis.  The Veteran is not service connected for a left shoulder disability, high blood pressure or cholesterol.  Although "arthritis" could be construed to encompass the Veteran's service-connected spine, hip and knee disabilities, the Board finds it very persuasive that when asked on the same application how his illnesses, injuries or conditions limited his ability to work, the Veteran did not mention any impairment due to the service-connected spine, hip or knee disabilities, but rather he stated that he could no longer do his job because he could not lift his arms up and down.  The Veteran went on to state in the same application that this impairment of the arms first interfered with his ability to work on February 15, 2007.  This is significant because this is the date the Veteran injured his left shoulder at his then job and because the Veteran is not service-connected for a left shoulder disability.  See "Final Order Approving Workers' Compensation Settlement."  Therefore, the Board finds that a common sense interpretation of the Veteran's written statements to SSA is that he attributed his inability to work to a nonservice-connected left shoulder injury (and as noted above, the SSA grant of disability benefits was based solely on the left shoulder injury).  

This is inconsistent with his statements to VA that his inability to work is from the pain of his service-connected spine, hip and knee disabilities.  Because the Veteran has been inconsistent in reporting the disabilities that he believes preclude him from securing and following all forms of substantially gainful employment, the Board finds his lay statements regarding the reasons he cannot work to not be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  

In summary, the only competent and credible evidence of record weighs against the Veteran's claim.  Accordingly, the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  

The Board acknowledges that the Veteran has occupational impairment stemming from his service-connected disorders, but this impairment is contemplated by the current 70 percent combined schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  There is no showing of an inability to secure or following substantially gainful employment based solely on the service-connected disabilities.  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned combined disability evaluation of 70 percent, the preponderance of the evidence is against the claim for a TDIU rating; there is no doubt to be resolved; and entitlement to a TDIU rating is not warranted.  


ORDER

Entitlement to TDIU is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


